PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number:  16/895,244
Filing Date: 8 Jun 2020
Appellant(s): Stamatakis; Julien G.



__________________
Duane S. Kobayashi
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed 04/13/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments in section IV of the Appeal Brief filed 04/13/2022 have been fully considered but they are not persuasive.  Examiner provides explanations and reasonings in the following sections below.

Regarding subsection A, Claims 1-7, appellant argues the following (appellant’s emphasis included, if any):
“A. Claims 1-7: The combination of Anderson and McFarland does not disclose a device having “a wired communication interface that connects the device to a control system device in the building, the wired communication interface enabling the device to respond to a Building Automation and Control Network (BACnet) communication protocol request by the control system device with a response that includes one of the time based series of sensor information values previously processed by the one or more servers in the host system”

a. The Examiner asserts that Anderson’s control station 310 is equivalent to Claim 1’s “device”
…

c. Anderson’s control station 310 does not have a “communication interface enabling the device to respond to a Building Automation and Control Network (BACnet) communication protocol request by the control system device with a response that includes one of the time based series of sensor information values”
…

The issuance of a “command” message by control station is not equivalent to “respond[ing] to a Building Automation and Control Network (BACnet) communication protocol request . . . with a response that includes one of the time based series of sensor information values.” The Examiner does not assert that the “command” message is part of a response part of a request/response protocol. Appellant’s submit that the “command” message appears to represent a request part of a request/response protocol, wherein the control station 310 makes a request to a building system device, for example, to change a temperature set point.

This basic difference between Anderson’s “command” message and Claim 1’s “respond[ing] to a Building Automation and Control Network (BACnet) communication protocol request . . . with a response that includes one of the time based series of sensor information values” illustrates a fundamental flaw in the Examiner’s rejection.

Further, Appellant notes that the Examiner has not specified how Anderson’s “command” message is equivalent to Claim 1’s “response that includes one of the time based series of sensor information values.” Appellant submits that Anderson’s “command” message does not include
one of a “time based series of sensor information values.” Rather, the example of a temperature set point in Anderson’s “command” message is a user determined value.
…

d. Conclusion
As detailed in Sections IV.A.a to IV.A.c, the combination of Anderson and McFarland fails to disclose key elements of Claim 1, including “a wired communication interface that connects the device to a control system device in the building, the wired communication interface enabling the device to respond to a Building Automation and Control Network (BACnet) communication protocol request by the control system device with a response that includes one of the time based series of sensor information values previously processed by the one or more servers in the host system.”

The Examiner’s rejection is flowed due to a large evidentiary gap.  For at least these reasons, Appellants submit that the Examiner has not set forth prima facie case of obviousness with respect to Claims 1-7”

(main arguments extracted by the examiner from Appeal Brief pages 7, 9, 10, and 11) 

The examiner believes the arguments are centered on the features of “[(a)] a wired communication interface that connects the device to a control system device in the building, [and (b)] the wired communication interface enabling the device to respond to a Building Automation and Control Network (BACnet) communication protocol request by the control system device with a response that includes one of the time based series of sensor information values previously processed by the one or more servers in the host system”, as recited in claim 1.  For that, the examiner respectfully disagrees.  
To be more specific, for feature (a) above, Anderson indeed discloses “a [wired] communication interface (see fig. 4, e.g. one or more interfaces between functional components of control station 310, or between building network 324) that connects the device (see fig. 4, e.g. building data management system 404 of control station 310) to a control system device (see fig. 4, e.g. application layer 402 of control station 310) in the building”.
For feature (b) above, by applying broadest reasonable interpretation (BRI) the examiner interprets feature (b) as follows:
“to respond to a Building Automation and Control Network (BACnet) communication protocol request by the control system device, the wired communication interface enabling the device with a response that includes one of the time based series of sensor information values previously processed by the one or more servers in the host system”
With that being said, Anderson indeed in at least paragraphs 70, 74, 90, and 91 discloses that, among other things, in respond to the application layer 402 (of BACnet) making a request to set a desire temperature or temperature set point, the interface between the functional components enables the building data management system 404 to send a command that includes the desire temperature or temperature set point which has been processed and stored in the database 320.
For example, Anderson in at least paragraph 74 discloses that the building data management system 404 controls communication of commands from the application layer 402.  Anderson also in at least paragraphs 70, 90, and 91 discloses how such commands are generated with temperature settings for setting a desire temperature or temperature set point.  Note that the temperature settings (or temperature settings in general) are already processed and stored in the database 320 from time to time which is taught by Anderson in at least paragraph 74 along with the section “Data Value Reporting” in paragraphs 79-89.
Therefore, Anderson (in view of McFarland) indeed teaches or suggests the argued features of “a wired communication interface that connects the device to a control system device in the building, the wired communication interface enabling the device to respond to a Building Automation and Control Network (BACnet) communication protocol request by the control system device with a response that includes one of the time based series of sensor information values previously processed by the one or more servers in the host system”, as recited in claim 1.

Regarding subsection A, Claims 2-7, these claims depend from claim 1.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejections.

Regarding subsection B, Claims 8-14, appellant argues the following (appellant’s emphasis included, if any):
“B. Claims 8-14: The combination of Anderson and McFarland does not disclose “transmitting, by the host system, a time based series of sensor information values, which have been processed by the one or more servers using the one or more streams of sensor data, the transmitted time based series of sensor information values usable by a device in the building to respond to a Building Automation and
Control Network (BACnet) communication protocol request from a control system device in the building, wherein a response by the device to the BACnet communication protocol request includes one of the time based series of sensor information values processed by the host system”

a. The Examiner asserts that Anderson’s control station 310 is equivalent to Claim 8’s “device”
…

c. Anderson’s control station 310 does not “respond to a Building Automation and Control Network (BACnet) communication protocol request from a control system device” with “one of the time based series of sensor information values”
…

The issuance of a “command” message by control station is not equivalent to “respond[ing] to a Building Automation and Control Network (BACnet) communication protocol request from a control system device” with “one of the time based series of sensor information values.” The Examiner does not assert that the “command” message is part of a response part of a request/response protocol. Appellant submits that the “command” message appears to represent a request part of a request/response protocol, wherein the control station 310 makes a request to a building system device, for example, to change a temperature set point.

This basic difference between Anderson’s “command” message and Claim 8’s “respond[ing] to a Building Automation and Control Network (BACnet) communication protocol request from a control system device” with “one of the time based series of sensor information values” illustrates a fundamental flaw in the Examiner’s rejection.

Further, Appellant notes that the Examiner has not specified how Anderson’s “command” message is equivalent to Claim 8’s “one of the time based series of sensor information values.”  Appellant submits that Anderson’s “command” message does not include “one of the time based series of sensor information values.” Rather, the example of a temperature set point in Anderson’s “command” message is a user determined value.
…

d. Conclusion
As detailed in Sections IV.B.a to IV.B.c, the combination of Anderson and McFarland fails to disclose key elements of Claim 8, including “transmitting, by the host system, a time based series of sensor information values, which have been processed by the one or more servers using the one or more streams of sensor data, the transmitted time based series of sensor information values usable by a device in the building to respond to a Building Automation and Control Network (BACnet) communication protocol request from a control system device in the building, wherein a response by the device to the BACnet communication protocol request includes one of the time based series of sensor information values processed by the host system.”

The Examiner’s rejection is flawed due to a large evidentiary gap. For at least these reasons, Appellants submit that the Examiner has not set forth a prima facie case of obviousness with respect to Claims 8-14.”

(main arguments extracted by the examiner from Appeal Brief pages 12, 14, 15, and 16) 


The examiner believes the arguments are centered on the features of “transmitting, by the host system, a time based series of sensor information values, which have been processed by the one or more servers using the one or more streams of sensor data, the transmitted time based series of sensor information values usable by a device in the building to respond to a Building Automation and Control Network (BACnet) communication protocol request from a control system device in the building, wherein a response by the device to the BACnet communication protocol request includes one of the time based series of sensor information values processed by the host system”, as recited in claim 8.  For that, the examiner again respectfully disagrees. 
To be more specific, the argued features as well as the arguments themselves are same or substantially the same as those of subsection A, Claims 1-7, except that claims 8-15 are in method claim format.  Therefore, the responses to the arguments on subsection A, Claims 1-7 are also applicable in this subsection B.  
For example, the mapping for the features are as follows:
transmitting, by the host system (e.g. database 320 is mapped to “one or more server in the host system”), a time based series of sensor information values (e.g. temperature settings in database 320 which are processed and stored from time to time), which have been processed by the one or more servers using the one or more streams of sensor data (e.g. paragraph 74 along with the section “Data Value Reporting” in paragraphs 79-89), 
the transmitted time based series of sensor information values usable by a device (e.g. use by the building data management system 404 of control station 310 in a command for setting temperature) in the building to respond to a Building Automation and Control Network (BACnet) communication protocol request from a control system device (e.g. in respond to the application layer 402 (of BACnet) making a request to set a desire temperature or temperature set point) in the building,
wherein a response by the device to the BACnet communication protocol request includes one of the time based series of sensor information values processed by the host system (e.g. the interface between the functional components enables the building data management system 404 to send a command that includes the desire temperature or temperature set point which has been processed and stored in the database 320)
In lights of these feature mappings and the responses in subsection A, Claims 1-7 above, Anderson in view of McFarland, therefore indeed teaches or suggests the argued features of “transmitting, by the host system, a time based series of sensor information values, which have been processed by the one or more servers using the one or more streams of sensor data, the transmitted time based series of sensor information values usable by a device in the building to respond to a Building Automation and Control Network (BACnet) communication protocol request from a control system device in the building, wherein a response by the device to the BACnet communication protocol request includes one of the time based series of sensor information values processed by the host system”, as recited in claim 8.

Regarding subsection B, Claims 9-14, these claims depend from claim 8.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejections.

Regarding subsection C, Claims 15-18, appellant argues the following (appellant’s emphasis included, if any):
“C. Claims 15-18: The combination of Anderson and McFarland does not disclose a device having “a wired communication interface that connects the device to a control system device in the building, the wired communication interface enabling the device to respond to one or more Building Automation and Control Network (BACnet) communication protocol requests by the control system device with one or more responses that includes one or more indoor air quality sensor information values from the plurality of time based series of indoor air quality sensor information values previously processed by the one or more servers in the host system”

a. The Examiner asserts that Anderson’s control station 310 is equivalent to Claim 15’s “device”
…

c. Anderson’s control station 310 does not have a “communication interface enabling the device to respond to one or more Building Automation and Control Network (BACnet) communication protocol requests by the control system device with one or more responses that includes one or more indoor air quality sensor information values from the plurality of time based series of indoor air quality sensor information values”
…

The issuance of a “command” message by control station is not equivalent to “respond[ing] to one or more Building Automation and Control Network (BACnet) communication protocol requests . . . with one or more responses that includes one or more indoor air quality sensor information values from the plurality of time based series of indoor air
quality sensor information values.” The Examiner does not assert that the “command” message is part of a response part of a request/response protocol. Appellant submits that the “command” message appears to represent a request part of a request/response protocol, wherein the control station 310 makes a request to a building system device, for example, to change a temperature set point.

This basic difference between Anderson’s “command” message and Claim 15’s “respond[ing] to a Building Automation and Control Network (BACnet) communication protocol request . . . with one or more responses that includes one or more indoor air quality sensor information values from the plurality of time based series of indoor air quality sensor
information values” illustrates a fundamental flaw in the Examiner’s rejection.

Further, Appellant notes that the Examiner has not specified how Anderson’s “command” message 1s equivalent to Claim 15’s “one or more responses that includes one or more indoor air quality sensor information values from the plurality of time based series of indoor air quality sensor information values.” Appellant submits that Anderson’s “command” message does not include one of a “time based series of indoor air quality sensor information values.” Rather, the example of a temperature set point in Anderson’s “command” message is a user determined value.
…

d. Conclusion
As detailed in Sections IV.C.a to IV.C.c, the combination of Anderson and McFarland fails to disclose key elements of Claim 15, including “a wired communication interface that connects the device to a control system device in the building, the wired communication interface enabling the device to respond to one or more Building Automation and Control Network (BACnet) communication protocol requests by the control system device with one or more responses that includes one or more indoor air quality sensor information values from the plurality of time based series of indoor air quality sensor information values previously processed by the one or more servers in the host system.”

The Examiner’s rejection is flawed due to a large evidentiary gap. For at least these reasons, Appellants submit that the Examiner has not set forth a prima facie case of obviousness with respect to Claims 15-18.

(main arguments extracted by the examiner from Appeal Brief pages 17, 19, 20, and 21) 


The examiner believes the arguments are centered on the features of “a wired communication interface that connects the device to a control system device in the building, the wired communication interface enabling the device to respond to one or more Building Automation and Control Network (BACnet) communication protocol requests by the control system device with one or more responses that includes one or more indoor air quality sensor information values from the plurality of time based series of indoor air quality sensor information values previously processed by the one or more servers in the host system”, as recited in claim 15.  For that, the examiner again respectfully disagrees. 
To be more specific, the argued features as well as the arguments themselves are same or substantially the same as those of subsection A, Claims 1-7, except that claims 15-18 are in relation to indoor air quality.  Therefore, the responses to the arguments on subsection A, Claims 1-7 are also applicable in this subsection C, because Anderson’s BACnet building control systems also includes building air quality.  For example, Anderson in at least para. 65 discloses that “[t]he building control devices 326, 328, 330 and 332 all communicate using the BACnet protocol, and control, detect, and/or measure environmental parameters of the building, either directly or indirectly. Such parameters include temperature, air quality, smoke detection, fire detection, and other parameters normally controlled, detected and/or measured by HVAC systems, building security systems and/or building fire safety systems”.  A person skilled in the art would have known that the example gives in figures 3-4 along with the section Data Value Reporting in paragraphs 79-89 would also have applied to building air quality.  Likewise, McFarland discloses a same or similar temperature and air quality building automation system in at least its paragraphs 2 and 19, which would also apply. 
Therefore, in lights of the responses in subsection A, Claims 1-7 above, Anderson in view of McFarland indeed teaches or suggests the argued features of “a wired communication interface that connects the device to a control system device in the building, the wired communication interface enabling the device to respond to one or more Building Automation and Control Network (BACnet) communication protocol requests by the control system device with one or more responses that includes one or more indoor air quality sensor information values from the plurality of time based series of indoor air quality sensor information values previously processed by the one or more servers in the host system”, as recited in claim 15.

Regarding subsection C, Claims 16-18, these claims depend from claim 15.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejections.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/YEE F LAM/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:
/ALPUS HSU/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.